Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
On page 11 of the Applicant’s Response, Applicant:  “However, Applicant respectfully asserts that while Wilson describes the beam recovery procedure being based on a strength value being below the threshold value, Wilson does not specify that the received power is measured using the CSI-RS“.
Examiner respectfully disagrees with Applicant’s argument.  Nagaraja discloses the use of beam recovery request based on a received power of a CSI_RS (p82).  John Wilson discloses triggering a beam recovery in response to the channel strength value going below a threshold value (p19).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement a threshold disclosed by John Wilson on the CSI_RS power received as disclosed by Nagaraja.
On page 11 of the Applicant’s Response, Applicant:  “a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide“.
Examiner respectfully disagrees with Applicant’s argument.  The use of thresholds is well-known in the art, and John Wilson expressly applies the threshold in the art of radio channel measurement.
In view of the above discussions the rejection of claims 7, 1-12, 18, and 19 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0206170) (“Nagaraja”) in view of Kang et al. (US 2020/0204224) (“Kang ”) in view of John Wilson et al. (US 2018/0278467) (“John Wilson”).
For claims 7, 12, and 19; Nagaraja discloses:  a transmitter that transmits a beam recovery request signal (paragraph 93:  UE to use to select (e.g., to use for sending beam recovery messages) one or more of the other alternative beams); and a processor that controls the transmission of the beam recovery request signal based on a received power that is measured (paragraph 93:  The UE may use a signal-to-noise ratio (SNR), a reference signal received quality (RSRQ), and/or a reference signal received power (RSRP) of the alternative beam(s) when comparing the one or more alternative beams to the threshold) using: a channel state information reference signal (CSI-RS) resource or a synchronization signal (SS) block (paragraph 103:  beams configured as reference beams and/or reference signals may convey one or a combination of new radio synchronization signals (NR-SS), channel state information reference signals (CSI-RS), and other types of reference signals) a receiver that receives the beam recovery request (paragraph 93:  the UE to select another beam in another direction for sending a beam recovery message using an SR message to the BS); the processor further controls the transmission of the beam recovery request signal based on a received power that is measured using a CSI-RS resource or a SS block that is associated with a candidate beam (paragraph 82:  a UE may configure a set of alternative beams based on measurements (e.g., reference signal received power (RSRP), reference signal received quality (RSRQ), or signal-to-noise ratio (SNR)) of beams made by the UE. That is, a UE may determine a set of alternative beams to use to send one or more beam recovery messages based on measuring parameters of the radio frequency environment instead of or in addition to obtaining an indication of alternative beams from a serving NB).
Nagaraja does not expressly disclose, but Kang from similar fields of endeavor teaches:  wherein the CSI-RS resource is quasi co-located (QCL) with a demodulation reference signal of a downlink control channel (paragraph 124:  If QCL mode parameter set #1 is configured for the UE, the UE may assume that CSI-RS resource #1 is quasi co-located with a DM-RS and if QCL mode parameter set #2 is configured for the UE, the UE may assume that CSI-RS resource #2 is quasi co-located with the DM-RS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kang in the beam switching system as described by Nagaraja.  The motivation is to improve channel utilization.
the triggering the beam recovery procedure includes transmitting an indication of a first transmission beam failure responsive to the channel quality or strength (e.g., reference signal received power, reference signal-signal to interference plus noise ratio, reference signal received quality, etc.) value being below the threshold value).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by John Wilson in the beam switching system as described by Nagaraja.  The motivation is to improve channel utilization.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang in view of John Wilson as applied to claim 7 above, and further in view of Novlan et al. (US 2018/0092139) (“Novlan”).
For claim 10; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang in view of John Wilson as applied to claim 7 above, and further in view of Hugl et al. (US 2019/0191434) (“Hugl”) in view of Nagaraja et al. (US 2018/0234960) (“Nagarja2”).
For claim 11; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang in view of John Wilson in view of Novlan as applied to claim 10 above, and further in view of Hugl in view of Nagaraja2.
For claim 18; Nagaraja discloses the subject matter in claim 10 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0327710); Liu discloses co-location of signaling resources.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN D BLANTON/Primary Examiner, Art Unit 2466